 

TERMINATION AND RELEASE AGREEMENT

(Alexander Bafer Employment Agreement)

 

Dated as of August 8, 2018

 

This Termination and Release Agreement (the “Agreement”) is entered into as of
the date first set forth above (the “Effective Date”), by and between (i) Recall
Studios, Inc., a Florida corporation (the “Company”) and (ii) Alexander Bafer
(“Principal”). Each of the Company and Principal may be referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Principal and the Company are parties to that certain Principal’s
Employment Agreement dated as of July 25, 2016 (as the same may have been
amended from time to time the “Employment Agreement”); and

 

WHEREAS, the Parties now wish to terminate the Employment Agreement subject to
the terms and conditions as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

 

1. Termination of Employment Agreement. Notwithstanding anything to the contrary
in the Employment Agreement, the Employment Agreement is hereby terminated,
effective as of the Effective Date.  Notwithstanding such termination the
Parties acknowledge and agree that the provisions of Article 4 and Article 6
(other than Section 6.7 and Section 6.8) of the Employment Agreement shall
remain in full force and effect, and the Parties further acknowledge that the
Company currently owes Principal certain past-due payments pursuant to the
Employment Agreement, which shall remain owed to Principal in accordance with
the terms of the Employment Agreement until paid (the “Past-Due Amounts”).    
2. Payments. No Party shall be entitled to any payments or other compensation in
connection with the termination of the Employment Agreement, other than the
Past-Due Amounts as set forth herein and, as than the forgoing, the Parties
acknowledge and agree that all payments and actions required pursuant to the
Employment Agreement through the Effective Date have been made and completed.  
    3. Release of Claims under Employment Agreement.

 

  (a) Effective as of the Effective Date, each Party, for itself and its
Affiliates (as hereinafter defined), and each of their respective predecessors,
successors, assigns, heirs, representatives, and agents and for all related
parties, and all persons acting by, through, under or in concert with any of
them in both their official and personal capacities (collectively, the “Releasor
Parties”) hereby irrevocably, unconditionally and forever release, discharge and
remise the other Party and it Affiliates (whether an Affiliate as of the
Effective Date or later), and their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “Released Parties”), from
all claims of any type and all manner of action and actions, cause and causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, known or unknown, that any Releasor Party may
have now or may have in the future, against any of the Released Parties to the
extent that those claims arose, may have arisen, or are based on events which
occurred at any point in the past up to and including the Effective Date,
including, without limitation, any such matters related to the Employment
Agreement or the transactions contemplated therein but excluding, for greater
certainty, the obligations of each Party hereunder and excluding any claims
related to the surviving sections of the Employment Agreement as set forth in
Section 1 and the payment of the Past-Due Amounts as set forth in Section 1 and
Section 2 (collectively, the “Released Claims”). Each Party represents and
warrants that no Released Claim released herein has been assigned, expressly,
impliedly, or by operation of law, and that all Released Claims released herein
are owned by the Party releasing the same, which has the respective sole
authority to release them.  Each releasing Party agrees that it shall forever
refrain and forebear from commencing, instituting or prosecuting any lawsuit
action or proceeding, judicial, administrative or otherwise collect or enforce
any Released Claim which is released and discharged herein. For purposes hereof,
an “Affiliate” of a Party shall be any Party that controls, is controlled by, or
is under common control with, the subject Party.

 



   

 

 

  (b) Each of the Releasor Parties agrees not to file for themselves or on
behalf of any other parties, any claim, charge, complaint, action, or cause of
action against any Party related to the Released Claims, and further agrees to
indemnify and save harmless each other Party from and against any and all
losses, including, without limitation, the cost of defense and legal fees,
occurring as a result of any claims, charges, complaints, actions, or causes of
action made or brought by any such Releasor Party against any Party in violation
of the terms and conditions of this Agreement.  In the event that any Releasor
Party brings a suit against any other Party in violation of this covenant, the
Releasor Party agrees to pay any and all costs of the other Party against whom
such a claim is brought, including attorneys’ fees, incurred by such other Party
in challenging such action. Any Released Party is an intended third-party
beneficiary of this Agreement.         (c) Each Releasor Party affirms that it
has not filed, caused to be filed, or presently is a party to any claim,
complaint, or action against any other Party in any forum or form and should any
such charge or action be filed by any Releasor Party or by any other person or
entity on any Releasor Party’s behalf involving matters covered by Section 3(a),
the Releasor Party agrees to promptly give the agency or court having
jurisdiction a copy of this Agreement and inform them that any such claims any
such Releasor Party might otherwise have had are now settled.         (d) This
is a compromise and settlement of potential or actual disputed claims and is
made solely for the purpose of avoiding the uncertainty, expense, and
inconvenience of future litigation.  Neither this Agreement nor the furnishing
of any consideration concurrently with the execution hereof shall be deemed or
construed at any time or for any purpose as an admission by any Party of any
liability or obligation of any kind.  Any such liability or wrongdoing is
expressly denied. The Parties hereto acknowledge that this Agreement was reached
after good faith settlement negotiations and after each party had an opportunity
to consult legal counsel. This Agreement extends to, and is for the benefit of,
the Parties, their respective successors, assigns and agents and anyone claiming
by, through or under the Parties hereto.

 

4. Additional Agreements.

 

  (a) This Agreement shall be effective upon its execution by each of the
Parties hereto.         (b) Each of the Parties hereto shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and the actions contemplated hereby.           (c) No
Party shall, and each Party shall cause their respective Affiliates not to, in
each case, whether directly or indirectly, for itself or through or on behalf of
any other Party not to, make any disparaging comments (or induce or encourage
others to make disparaging comments) about any other Party or its officers,
directors, shareholders, employees and agents, or their respective operations,
financial condition, prospects, products or services.

 

   

 

 

5.Representations and Warranties.

 

  (a) Principal represents and warrants to the Company as follows:

 

  (i) Principal has all requisite authority and power to execute and deliver
this Agreement and the other documents referenced herein to which it is or will
be a party and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement, as well as the consummation of the
transactions contemplated hereby, has been duly and validly authorized by all
necessary action on the part of Principal and no other action or proceedings on
the part of Principal are or will be necessary to authorize the execution,
delivery and performance of this Agreement or the transactions contemplated
hereby on the part of Principal.         (ii) This Agreement has been duly
executed and delivered by Principal and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the Company, constitutes
the legal, valid, and binding obligation of Principal, enforceable against
Principal in accordance with its terms except to the extent that the
enforceability thereof may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and (b)
general principles of equity (the “Enforceability Exceptions”).         (iii)
Neither the execution and delivery of this Agreement nor the consummation and
performance of any of the transactions contemplated hereby by Principal will
violate in any material respect any existing applicable law, rule, regulation,
judgment, order or decree of any governmental authority having jurisdiction over
Principal, provided, however, that no representation or warranty is made in this
subsection with respect to matters that would not, individually or in the
aggregate, reasonably be expected to materially delay or materially impair
Principal’s ability to consummate transactions contemplated hereby.

 

  (b) The Company represents and warrants to Principal as follows:

 

  (i) The Company has all requisite corporate authority and power to execute and
deliver this Agreement and the other documents referenced herein to which either
of them are or will be a party and to perform their respective obligations
hereunder and thereunder.  No other action or proceedings on the part of the
Company are or will be necessary to authorize the execution, delivery and
performance of this Agreement or the transactions contemplated hereby on the
part of the Company.            (ii) This Agreement has been duly executed and
delivered by the Company and, assuming that this Agreement constitutes the
legal, valid and binding obligation of Principal, constitutes the legal, valid,
and binding obligation of the Company, enforceable against the Company in
accordance with its terms except to the extent that the enforceability thereof
may be limited by the Enforceability Exceptions.         (iii) Neither the
execution and delivery of this Agreement nor the consummation and performance of
any of the transactions contemplated hereby or thereby by the Company will
violate in any material respect any existing applicable law, rule, regulation,
judgment, order or decree of any governmental authority having jurisdiction over
the Company; provided, however, that no representation or warranty is made in
this subsection with respect to matters that would not, individually or in the
aggregate, reasonably be expected to materially delay or materially impair the
Company’s ability to consummate transactions contemplated hereby.

 



   

 

 

6. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
Company at its principal executive offices or to the Principal at his address as
set forth in the books and records of the Company, or to such other address that
may be designated by the receiving party from time to time in accordance with
this Section 6. All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), e-mail of a PDF document
(with confirmation of transmission) or certified or registered mail (in each
case, return receipt requested, postage prepaid). Except as otherwise provided
in this Agreement, a Notice is effective only (a) upon receipt by the receiving
party, and (b) if the party giving the Notice has complied with the requirements
of this Section 6.     7. Governing Law and Interpretation. This Agreement shall
be governed and controlled by and in accordance with the laws of the State of
New York without regard to its conflict of laws provisions.  Venue for any
action brought to enforce the terms of this Agreement or for breach thereof
shall lie exclusively in the state and federal courts located in New York
County, NY. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. The Parties affirm that this Agreement is the product of
negotiation and agree that it shall not be construed against any Party on the
basis of sole authorship. The Parties agree that the successful Party in any
suit related to this Agreement (as determined by the applicable court(s)) shall
be entitled to recover its reasonable attorneys’ fees and expenses related
thereto, including attorneys’ fees and costs incident to an appeal.     8.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE THEREOF
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.

 

9. Remedies. Each of the Parties acknowledges and agrees that the remedy at law
available to the other Party for breach of any Party’s obligations under this
Agreement would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly,
each Party acknowledges, consents and agrees that, in addition to any other
rights or remedies that any Party may have at law, in equity or under this
Agreement, upon adequate proof of a violation by any other Party of any
provision of this Agreement, the first Party will be entitled to seek immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage or requirement
to post a bond.

 



   

 

 

10. Non-admission of Wrongdoing. The Parties agree neither this Agreement nor
the furnishing of the consideration for same shall be deemed or construed at any
time for any purpose as an admission by any Party of any liability or unlawful
conduct of any kind.     11. Entire Agreement; Severability. This Agreement and
the surviving sections of the Employment Agreement as set forth in Section 1 set
forth the entire agreement between the Parties with respect to the subject
matter hereof and fully supersedes any prior agreements or understandings
between the Parties with respect to the subject matter hereof.  The Parties
acknowledge that each has not relied on any representations, promises, or
agreements of any kind made to the other in connection with each Party’s
decision to accept this Agreement, except for those set forth in this
Agreement.  If any provision of this Agreement is held to be illegal, invalid,
or unenforceable under present or future laws effective during the term hereof,
the provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom. The Parties have participated in the
drafting and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties thereto and no presumption of burden of proof shall arise
favoring or burdening any Party by virtue of the authorship of any provision in
this Agreement.     12. Amendment. This Agreement may not be modified, altered
or changed except upon express written consent of all Parties wherein specific
reference is made to this Agreement.     13. Headings. The headings contained in
this Agreement are intended solely for convenience and shall not affect the
rights of the Parties to this Agreement.     14. Waiver. Waiver of any term or
condition of this Agreement by any Party shall only be effective if in writing
and shall not be construed as a waiver of any subsequent breach or failure of
the same term or condition, or a waiver of any other term or condition of this
Agreement.     15. Binding Effect; Assignment. This Agreement shall be binding
upon and shall inure to the benefit of the Parties hereto and their permitted
successors and assigns. No Party to this Agreement may assign or delegate, by
operation of law or otherwise, all or any portion of its rights, obligations or
liabilities under this Agreement without the prior written consent of the other
Party to this Agreement, which any such Party may withhold in its absolute
discretion.  Any purported assignment without such prior written consents shall
be void.     16. No Third-Party Beneficiaries. Other than as specifically set
forth herein, nothing in this Agreement shall confer any rights, remedies or
claims upon any person or entity not a Party or a permitted assignee of a Party
to this Agreement.     17. Expenses. Except as expressly provided herein, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses.     18. Counterparts. This Agreement may be signed in any number
of counterparts with the same effect as if the signatures to each counterpart
were upon a single instrument, and all such counterparts together shall be
deemed an original of this Agreement.

 

[Signatures appear on following page]

 

   

 

 

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Agreement as of the Effective Date:

 

  Recall Studios, Inc.         By: /s/ Frank Esposito   Name: Frank Esposito  
Title: Chief Legal Officer         Alexander Bafer         By: /s/ Alexander
Bafer   Name: Alexander Bafer

 

   

 

 

 